DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
          Applicant’s amendment filed 2/9/2022 is acknowledged. Claims 1,2,4-5,7,8,9,10,13,15,16,18,19 and , 21-23 are pending.
Response to Amendment
The amendment filed 2/9/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “in one example…the plurality of pillars comprises dimensions between one micron and one millimeter” is not supported by the original disclosure.  Applicant argues that the applicant has disclosed the support for the added material in  the original specification, page 8, lines 7-16, (applicant’s remark page 2).  Applicant discloses that the pillar are typically 5-200 microns in height and 5-500 microns in diameter, the spacing between the pillar is 1-500 microns.  However, the cited portion does not disclose any dimension from 1 micron to 1 millimeter.  Therefore, the added new matter is not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. Regarding claim 4, applicant’s argument that reference to Tonosaki does not disclose the thickness needed to withstand the pressing during formation of grooves using roller method and Tonosaki also does not describes how to form grooves in titanium using its etching method, (applicant’s remark pages 4-5), has been carefully considered but is not found to be persuasive. Regarding claim 4, reference to Tonosaki is relied on to teach the dimension of the microfabricated structure of the wick, including  a spacing between the microfabricated structure for a purpose of providing an effective capillary function to the wick structure. (see the rejection).  
Furthermore, in claim 4,  it is noted that the features upon which applicant relies (i.e. etching or thickness of the base) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For a sake of argument, reference to Tonosaki has taught an etching method in forming a wicking structure (paragraph 81), and reference to Chen does not teach away from any given thickness. Therefore, it is still obvious to modify Chen’s thickness with Tonosaki’s teaching of thickness of the base for a purpose of enhancing the heat transfer efficiency of the heat pipe and minimizing the weight of the heat pipe.
Regarding claim 5, applicant’s argument that none of the references describe the microfabricated structure comprises etched microfabricated structure, (applicant’s remark page 4-5) has been very carefully considered but is not found to be persuasive.  Reference to Tonosaki clearly teaches (paragraph 81) that the microfabricated structure includes grooves (111) are formed by etching using a photoresist mask.  





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,2,4,5,7-10, 13,16,18,19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding the limitation of “a microfabricated structure in the plurality of microfabricated structure comprises dimensions between one micron and one millimeter” is not supported by the original disclosure.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 depends on the cancelled claim 12. Therefore, it is not clear what the scope of the claim is. 
Claim 13 is further rejected as can be best understood by the examiner in which the examiner assumes that claim 13 depends on claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2,4,5,7,10 and 13,15,16, 18 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2006/0213648A1) in view of Tonosaki (US 2006/0065385A1) and further in view of Lee et al. (US 2005/0126766A1).  
 Chen discloses (figures 2,5, A shown below and paragraph 22) a thermal ground plane comprising a wick structure (27) formed in a titanium substrate (32); the wicking structure comprises a plurality of microfabricated structure and a spacing between the microfabricated structure and a vapor cavity (20) in communication with the wicking structure, wherein a fluid contained within the wicking structure and the vapor cavity transports thermal energy between a hotter region (evaporation region 23) of the wicking structure and a colder region of the wicking structure (condensing region), the hotter region is hotter than the colder region, the fluid is driven by capillary forces within the wicking structure, and the fluid comprises a liquid phase and a vapor phase (working fluid 24 evaporates into a gas phase and condense back into liquid, paragraph 21).
 Regarding claims 1, 4, 10 , 13,18 and 23, Chen does not disclose that the wicking structure comprising microfabricated structures with a dimension between 1 microns to one millimeter (or height of the microfabricate structure is 5-200 micrometer claims 4 ,13 and 23) and spacings between the microfabricated structures is 1 to 500 microns Tonosaki discloses (figure 6 and paragraphs 81 and 109) that the wicking structure comprises  microfabricated structures ( walls formed grooves 111a) having a height of 40 microns, which satisfies the claimed range 1 microns to 1 millimeter or 5 to 200 microns and  the spacing between the microfabricated structure is 50 microns (width of the groove 111a) to allow fluid be transported through the gaps (111a)  for a purpose of providing an efficient wicking function to the wicking structure to suck the liquid phase by capillary action and retaining the fluid. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Tonosaki’s teaching in Chen’s device for a purpose of providing an efficient wicking function to the wicking structure to suck the liquid phase by capillary action and retaining the fluid. 

Regarding claims 1 and 10,  Chen further does not disclose that the surface of microfabricated structure includes a roughness of 1-1000 nanometers. Lee discloses (figure 2) a heat sink that has a nano-coating of nanotubes (208, nanotube is known in the art to have dimension in nanometer scale), which creates a nanometer roughness on a surface of the heat transfer structure (206) for a purpose of increasing the surface area so that heat transfer is enhanced. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lee’s teaching in the Chen’s device for a purpose of increasing the heat transfer surface area so that the heat transfer performance is enhanced. 
Regarding claim 2, Chen discloses (figure A) that the gaps between the wicking structure in the colder region are different from the gaps in the hotter region. (the wicking structure is more dense at the hotter region at center than the cold region or the outside region). 
 
 Regarding claims 7, 21 and 22, Chen does not disclose that the thickness of the titanium substrate is between 25 micrometers to 500 micrometers.  Tonosaki  discloses (figure 2 and paragraph 61) a heat pipe that is made of  a metal base plate (110), which has a thickness between 50 microns to 1000 microns  for a purpose of minimizing the weight of the heat pipe and also enhancing the heat transfer efficiency since the thinner the sheet the less heat resistance that conduct through the wall of the heat pipe. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Tonosaki’s teaching in Chen’s device for a purpose of minimizing the weight of the heat pipe and also enhancing the heat transfer efficiency since the thinner the sheet the less heat resistance that conduct through the wall of the heat pipe.

Regarding claims 5 and 19, regarding the limitation of “etched”, the method of forming the device is not germane to the issue of the patentability of the device itself.  
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the product in the product by process claim is the same as obvious from a product of the Chen in view of Tonosaki, the claim is unpatentable even though the prior art product was made by a different process such as etching.
Furthermore, the method of forming the wick by etching is also disclosed by reference to Tonosaki.  
Regarding claims 5, 15 and 19, Chen does not disclose that the wicking structure is formed by etching process. Tonosaki discloses (figure 6 and paragraphs 81 and 109) that the wicking structures ( walls formed grooves 111a) can be formed by etching for a purpose of providing an alternative way of forming a wick integrated on the surface of the substrate (one piece with the substrate).  It would have been obvious to one having ordinary skill in the art before the effective filing date to use Tonosaki’s teaching of way of forming wick in Chen’s device for a purpose of providing an alternative way of forming a wick integrated on the surface of the substrate.
Regarding claim 16, Chen further disclose (figure 2) that the first titanium substrate is the bottom wall, which has the heat source (26) attached on, and the rest of the enclosure above the bottom wall and the top wall are considered to be a second substrate. Both substrates are made of the same material (titanium, paragraph 22); a vapor cavity (21) formed in the second titanium substrate, wherein the vapor cavity vapor cavity is in communication with the wicking structure (27). 


    PNG
    media_image1.png
    533
    699
    media_image1.png
    Greyscale


Figure A:  The modified figure corresponds to figure 5 of Chen with limitations shown.

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2006/0213648A1),  Tonosaki (US 2006/0065385A1), Lee et al. (US 2005/0126766A1) and further in view of Kim et al. (US 2007/0163755A1).  Chen, Tonosaki and Lee substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the first titanium substrate and the second titanium substrate are welded or laser welded together. Kim discloses that the heat pipe comprises of first substrate (130a) and a second substrate (130b) having a vapor chamber 40 formed therein, wherein the first and second substrates are welded or laser welded together for a purpose of enhancing the securement of the two substrates to form a hermetically sealed vapor heat pipe.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Kim’s teaching in Chen’s device for a purpose of enhancing the securement of the two substrates to form a hermetically sealed heat pipe. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 7-9, 16,18,19 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 and 5 of U.S. Patent No. 10,309,728 in view of Tonosaki (US 2006/0065385A1). Regarding claims 7, 18,19 and 21-22, claim 5 of the patent discloses all of the limitations including a thermal ground plane comprising a wicking structure; the wicking structure comprises a plurality of microfabricated structures etched on a titanium substrate; a vapor cavity in communication with the wicking structure; a fluid contained within the wicking structure; a fluid contained within the wicking structure and the vapor cavity transports thermal energy between a hotter region of the wicking structure and a colder region of the wicking structure; the hotter region is hotter than the colder region; the fluid comprises a liquid phase and a vapor phase; and the fluid is driven by capillary forces within the wicking structure and the etched roughness is in range of 1-1000 nanometers; the spacing is 1-500 microns, the height of the microfabricated structure is of 5 -500 microns.   The  difference between claims 7, 19 and 21-22 of the instant application from claim 5 of the patent is that the patent claim does not disclose that the substrate is 25 microns to 500 microns thick.  Tonosaki discloses (figure 2 and paragraph 61) a heat pipe that is made of a metal base plate (110), which has a thickness between 50 microns to 1000 microns (overlap with the claimed range) for a purpose of minimizing the weight of the heat pipe and also enhancing the heat transfer efficiency since the thinner the sheet the less heat resistance that conduct through the wall of the heat pipe. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Tonosaki’s in the patent for the purpose of purpose of minimizing the weight of the heat pipe and also enhancing the heat transfer efficiency since the thinner the sheet the less heat resistance that conduct through the wall of the heat pipe. 
Regarding claims 8-9 and 16, claims 9-11 of the patent further discloses that thermal ground plane comprises a first titanium substrate and a second substrate welded or laser welded together to form a hermetically-sealed thermal ground plane.
Claims 1,2,4,5,10,13,15 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and  5 of U.S. Patent No.  10,309,728. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims 1,2,4,5,10,12,15 and 21-23 of the application and claim 5 of the patent lies in the fact that the patent claim include many more elements and is thus much more specific.  Thus the invention of claim 5 is in effect a “species” of the “generic” invention of claims 1,2,4,5,10,12,15 and 21-23.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1,2,4,5,10,12, 15 and 21-23 are anticipated by claims 2 and  5 of the patent, it is not patentable distinct from claims 2 and  5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763